DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 11/2/2020 are as follows:
Claims 1-10 are pending and are being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Exchanger with Internal Heat Transfer Augmentors of Different Materials”, or something similarly descriptive.  It is noted that the claims are directed towards an apparatus and not a method of manufacturing.  Therefore, the title of the invention should be reflective of this.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: it refers to a method of manufacturing a heat exchanger, but the claims are directed towards an apparatus.  The abstract should be reflective of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“Heat transfer augmentors” in claims 1, 2, and 10. (“Heat transfer augmentors” will be interpreted as elongated or point protrusions, and equivalents.  See Paragraph 44 of the applicant’s specification which states: “For example, the internal heat transfer augmentors 35 are configured as point protrusions such as, but not limited to, hemispheres, cones or other types of pedestals. The internal heat transfer augmentors 36 are configured as elongated protrusions such as, but not limited to, trip strips, straight ribs, chevron-shaped ribs or other types of ribs”);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US2001/0006105A1, as previously cited) in view of Noda (US2002/0112846A1, as previously cited).
Re Claim 1. Watanabe teaches a heat exchanger (Figure 14 illustrates a heat exchanger; Paragraph 3) for a gas turbine engine (The recitation of “for a gas turbine engine” is considered intended use of the heat exchanger. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II)), comprising: 
a pair of heat exchanger manifolds (70, 71) (Figure 14; Paragraph 3); and 
a stack of flow channel modules (35) arranged and fluidly coupled between the heat exchanger manifolds, the flow channel modules comprising a first flow channel module (35) that includes a first heat exchanger section (41) and a second heat exchanger section (31) (Figures 7-9, 14; Paragraphs 3, 32, 45-49); 
the first heat exchanger section (41) including a base plate (42), a plurality of flow channel walls (43, 44) and a plurality of heat transfer augmentors (47A, 47B) (Figures 4-13 illustrates a plurality of different configurations for the heat transfer augmentors, wherein any of the illustrated heat transfer augmentors could be utilized in the flat tube of Figures 7-9; Paragraphs 3, 32, 40, 43, 45-49, 52); 
the flow channel walls (43, 44) projecting out from the base plate to the second heat exchanger section (31) thereby forming a plurality of flow channels (7A, 7B) between the first heat exchanger section (41) and the second heat exchanger section (36) (Figures 7-9; Paragraphs 3, 32, 45-49); and 
the heat transfer augmentors (47A, 47B) projecting partially into at least one of the flow channels (Figures 7-10; Paragraphs 3, 32, 40, 43, 45-49, 52). 
Watanabe teaches the base and heat transfer augmentors material (Paragraphs 46-53) but fails to specifically teach a first of the heat transfer augmentors is formed from a different material than the base plate.
However, Noda teaches the base comprises a base material (2) that is different than the heat transfer augmentors (4) (Paragraph 39 teaches the base is aluminum and the heat transfer augmentors is copper).
Therefore, in view of Noda’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the base of a material that is different than the heat transfer augmentors material in order to optimize the heat transfer and control the rates of heat transfer through the heat exchanger, thereby forming heat sinks with excellent heat dissipating efficiency (Noda, Paragraphs 44, 53). It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the base of a material that is different than the heat transfer augmentors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07.

Re Claim 2. Watanabe as modified by Noda teach a first of the flow channel walls is formed from a different material than the first of the heat transfer augmentors (Watanabe Figures 7-9, Paragraph 46; Noda Paragraph 39 teach the base is aluminum and the heat transfer augmentors is copper.  Thus, the flow channel walls would be aluminum and the heat transfer augmentors would be copper).
Re Claims 3 & 4. Watanabe as modified by Noda teach that protrusions can be formed of a different material from the base but fails to specifically teach the first of the flow channel walls is formed from a different material than the base plate (Watanabe Figures 7-9, Paragraph 46; Noda Paragraph 39 teach the base is aluminum and the heat transfer augmentors is copper). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that if the heat transfer augmentors could be formed of different materials, so too could the flow channel walls since both are protrusions of different heights from the base plate.  Thus, one of ordinary skill could apply the same material selection technique to either the heat transfer augmentors or the flow channel walls.  Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are all elements are made from the same material, a combination of elements are the same material while some elements are different materials, or all elements are different materials.  If this leads to the anticipated success, i.e. desired or optimal heat transfer through the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Watanabe, by trying to form the flow channel walls from different material than the base, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the flow channel wall of a material that is different than the base plate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07.
	Re Claim 5. Watanabe further teaches a first of the flow channel walls at least partially defines a side of a first of the flow channels (Figures 7-9; Paragraphs 3, 32, 40, 43, 45-49, 52).
Re Claim 6. Watanabe further teaches the first heat exchanger section is attached to the second heat exchanger section (Figures 7-9; Paragraphs 3, 32, 40, 43, 45-49, 52).
Re Claim 7. Watanabe further teaches the first heat exchanger section is bonded to the second heat exchanger section (Figures 7-9; Paragraphs 3, 32, 40, 43, 45-49, 52).
Re Claim 8. Watanabe further teaches a first of the heat transfer augmentors is configured as an elongated protrusion (Figures 4-13; Paragraphs 3, 32, 40, 43, 45-49, 52; Figures 4-13 illustrates elongated ribs for the heat transfer augmentors).
Re Claim 9. Watanabe further teaches a first of the heat transfer augmentors is configured as a point protrusion (Figures 4-13; Paragraphs 3, 32, 40, 43, 45-49, 52; Paragraph 47 last line states that the heat transfer augmentors have an “upwardly pointed apex”.  Thus, the heat transfer augmentors are considered point protrusions).
Re Claim 10. Watanabe further teaches a first of the heat transfer augmentors projects partially into a first of the flow channels, and the first of the heat transfer augmentors has a first configuration; and a second of the heat transfer augmentors projects partially into a second of the flow channels, and the second of the heat transfer augmentors has a second configuration that is different than the first configuration (Figures 7-9; Paragraphs 3, 32, 40, 43, 45-49, 52; Figures 10-12 of Watanabe illustrates the heat transfer augmentors in channel 7A are aligned differently than the heat transfer augmentors in channel 7B. Therefore, the second of the heat transfer augmentors has a second configuration that is different than the first configuration).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763